Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 06/21/2022. In virtue of this communication, claims 21-40 are currently pending in the instant application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11373402. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in patent 402’ encompass entirely the noted claims in the instant application. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 27-30, 36-37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musham et al. (US 2018/0293986 A1).  

 	Regarding Claim 21, Musham  teaches the limitations "A method at a system for assisting human-to-human interactions, the method comprising: receiving, by at least one processor of the system, user context data from at least one user context sensor of the system; determining, by the at least one processor, that a user is interacting with another human based on the user context data; and after determining, by the at least one processor, that the user is interacting with another human, providing interaction assistance to the user" (see abstract, fig. 1, 4 and par. 0031-0032, where a system and method for capturing user context data (via lens on the front of a device, and image sensor within that device) and then translating the sign language of a user of our device, which is worn to capture the wearer's hands, their articulation, and movement from their point of view, then matching that to a preferred sign language database before interpreting, and translating into another language (i.e. assistance). 

	Regarding Claim 22 Musham  teaches the limitations "The method of claim 21, wherein receiving the user context data from the at least one user context sensor comprises receiving at least one of: captured audio data from a microphone included in the at least one user context sensor; captured visual data from a camera included in the at least one user context sensor; captured user eye data from a user eye-tracking system included in the at least one user context sensor; or captured user motion data from an inertial measurement unit included in the at least one user context sensor" (see par. 0031, where image sensor captures user context data). 

	Regarding Claim 27 Musham  teaches the limitations "The method of claim 21, wherein receiving the user context data from the at least one user context sensor comprises receiving at least two of: captured audio data from a microphone included in the at least one user context sensor; captured visual data from a camera included in the at least one user context sensor; captured user eye data from a user eye-tracking system included in the at least one user context sensor; or captured user motion data from an inertial measurement unit included in the at least one user context sensor" (see par. 0031, 0032 and 0034, where the sensor is a microphone, image and motion detection). 

	Regarding Claim 28 Musham  teaches the limitations "The method of claim 21, further comprising continuously capturing, by the at least one user context sensor, the user context data" (see par. 0021, where device captures, records and interprets user’s sign language (i.e. continuous). 

	Regarding Claim 29 Musham  teaches the limitations "The method of claim 21, further comprising periodically capturing, by the at least one user context sensor, the user context data as intermittent user context data samples" (see par. 0021, where device captures, records and interprets user’s sign language (i.e. when signing versus receiving data from a second user is intermittent).

	Regarding Claim 30 Musham  teaches the limitations "The method of claim 21, further comprising: receiving, by the at least one processor, a user input to operate the system; and capturing, by the at least one user context sensor, the user context data only after receiving, by the at least one processor, the user input to operate the system" (see par. 0058 and fig. 4, where the first user gestures with hands 34 in front of the device so that it can capture this gestural communication as input for translation to verbal language using sign-language (i.e. gesture input first, then process). 

	Regarding Claim 36 Musham  teaches the limitations "The method of claim 21, wherein providing the interaction assistance to the user comprises capturing, by the at least one user context sensor, a recording of the interaction" (see par. 0021, where device captures, records and interprets user’s sign language (i.e. continuous).

	Regarding Claim 37 Musham  teaches the limitations "The method of claim 36, wherein capturing, by the at least one user context sensor, the recording of the interaction comprises continuously capturing a buffer recording of a portion of the interaction, and wherein the providing the interaction assistance to the user comprises providing a user interface option to the user for storing the buffer recording of the interaction" (see par. 0021, where device captures, records and interprets user’s sign language (i.e. inherent buffering in the recording).

	Regarding Claim 39 Musham  teaches the limitations "The method of claim 21, wherein providing the interaction assistance to the user comprises presenting a user interface to the user for taking notes" (see fig. 3 and par. 0057, where the device has a display screen 26, from which is displayed text from the translated verbal input from the other person the wearer is conversing with and par. 0032, where in an alternative embodiment, the LCD display allows for touch-screen control, so the sentence can be paused, reversed, forwarded, or by double click, individual words can be further defined (i.e. noting). 

Allowable Subject Matter
Claims 23-26, 31-35, 38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Bilodeau/
Primary Examiner, Art Unit 2648